Name: Council Regulation (EEC) No 1459/82 of 18 May 1982 amending Regulation (EEC) No 2744/75 on the import and export system for products processed from cereals and rice and amending the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/22 Official Journal of the European Communities 14 . 6 . 82 COUNCIL REGULATION (EEC) No 1459/82 of 18 May 1982 amending Regulation (EEC) No 2744/75 on the import and export system for products processed from cereals and rice and amending the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1451/82 (2 ), and in particular Article 14 (3 ) thereof, Having regard to the proposal from the Commission, Whereas the levy charged on imports of manioc and similar products falling under subheading 07.06 A of the Common Customs Tariff, on products falling under subheading 11.04 C I of the Common Customs Tariff and on products falling under subheadings 23.02 A I and 23.02 A II of the Common Customs Tariff should more closely reflect their value as feed: Whereas it is therefore necessary to amend Regulation (EEC) No 2744/75 (3 ), as last amended by Regulation (EEC) No 1783 /81 (4 ); Whereas the tariff nomenclature resulting from the application of this Regulation shall be incorporated in the Common Customs Tariff set out in Regulation (EEC) No 950/68 ( s ), as last amended by Regulation (EEC) No 3300/81 (6), HAS ADOPTED THIS REGULATION: Article 1 1 . Annex I to Regulation (EEC) No 2744/75 is hereby amended as follows : ( J ) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) See page 1 of this Official Journal . (3 ) OJ No L 281 , 1 . 11 . 1975 , p . 65 . (4 ) OJ No L 176 , 1 . 7. 1981 , p . 10 . ( 5) OJ No L 172 , 22 . 7 . 1968 , p . 1 . ( 6 ) OJ No L 335 , 23 . 11 . 1981 , p . 1 . 14 . 6 . 82 Official Journal of the European Communities No L 164/23 1 . The entry relating to subheading 07.06 A shall be replaced by the following: '07.06 Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes , and other similar roots and tubers with high starch or inulin content , fresh or dried , whole or sliced; sago pith : A. Manioc , arrowroot , salep and other similar roots and tubers with high starch content , excluding sweet potatoes : I. Fresh or dried , whole or sliced but not further processed Barley 1-00  II . Other , including pellets Barley 1-00 3-02' 2 . The entry relating to subheading 11.04 C I shall be replaced by the following : ' 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chap ­ ter 8 ; flour and meal of sago and of oats and tubers falling within heading No 07.06 : C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : I. Denatured ( a ) Barley 1-00 3-02' 2 . For subheading 23.02 Ala) and II a), appearing in Annex I to Regulation (EEC) No 2744/75 , the coefficients and fixed elements shown in columns 4 and 5 to be applied during the 1982/83 and 1983 /84 marketing years shall be as follows : Coefficient Fixed element 1982 / 83 1983 / 84 1982 / 83 1983 / 84 23.02 Bran , sharps and other residues derived from the sifting , milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : a ) With a starch content not exceeding 35 % by weight Common wheat 0-12 0-16 Barley 0-12 0-16 0 0 Maize 0-12 0-16 II . Of other cereals : a ) Of which the starch content does not exceed 28 % by weight , and of which the percentage which passes through a sieve with an aperture of 0 · 2 mm does not exceed 1 Ã ¸ % by weight or of which the sieve product has an ash content , calculated on the dry product, of 1 · 5 % or more by weight Common wheat 0-12 0-16 Barley 0-12 0-16 0 0 Maize 0-12 0-16 No L 164/24 14. 6 . 82Official Journal of the European Communities Article 2 The entry relating to subheading 07.06 A of the Common Customs Tariff is hereby replaced by the following: Rate of duty Heading No Description Autonomous % or levy ( L ) Conventional % 07.06 Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes , and other similar roots and tubers with high starch or inulin content fresh or dried , whole or sliced ; sago pith : A. Manioc , arrowroot , salep and other similar roots and tubers with high starch content , excluding sweet potatoes : I. Fresh or dried , whole or sliced , but not further processed 6 ( L ) 6 II . Other , including pellets 6 ( L ) 6 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply as from 1 August 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER